Exhibit 99.3 SUPPLEMENTAL MAILING LIST RETURN CARD (National Instrument 54-101) NOTICE TO SHAREHOLDERS OF GOLD RESERVE INC. National Instrument 54-101 Communication with Beneficial Owners of Securities of a Reporting Issuer and National Instrument 51-102 Continuous Disclosure Obligations (the “Rule”) together establish a framework for communication between issuers and their registered and non­ registered shareholders. The Rule exempts companies from having to deliver interim financial statements and management’s discussion and analysis (“MD&A”) to their registered shareholders if the companies send interim financial statements and MD&A to those shareholders, whether registered or not, who request in writing to receive them. If you are a registered or non-registered shareholder, and wish to be placed on a supplemental mailing list for the receipt of these financial statements and MD&A, you must complete and return the Supplemental Return Card below. The supplemental mailing list will be updated each year and, therefore, a Supplemental Return Card will be required from you annually in order for you to receive interim financial statements and MD&A. All other shareholder mailings will continue to be mailed to registered shareholders in the normal manner without the completion of a Return Card. TO: Gold Reserve Inc. (the “Company”) Cusip # 38 The undersigned certifies that he/she/it is the owner of securities of the Company, and requests that he/she/it be placed on the Company’s Supplemental Mailing List in respect of its interim financial statements and MD&A. Name (please print) Address City/Province (or State)/Postal Code Signature of shareholder, or if shareholder is a Dated Company, signature of authorized signatory If you are interested in receiving the abovementioned information, please complete and return this document to: Computershare Trust Company, N.A. P.O. Box 43101 Providence, RI 02940-5068
